              Case 2:18-cr-00266-WBS Document 136 Filed 09/24/20 Page 1 of 2


 1   JOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6
     DARRON D. ROSS

 7
                           IN THE UNITED STATES MAGISTRATE COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                       )       CR NO. S-18-0266 WBS
11
                                                     )
            Plaintiff,                               )
12
                                                     )       UNOPPOSED REQUEST AND
                                                     )       [PROPOSED] ORDER TO MODIFY
     v.                                              )       DEFENDANT’S CONDITIONS OF
13
                                                     )       RELEASE
14   WILLIS et al.,                                  )
                                                     )
15
                                                     )
            Defendant.                               )
16
                                                     )
                                                     )
17

18          Mr. Ross and Officer Gaskins of Pretrial Services have, over the last several weeks, been
19
     discussing Mr. Ross moving home to North Carolina. As such, Mr. Ross, with the permission of
20
     Pretrial Services (and with no objection from the government), is moving home to North
21
     Carolina in order to be nearer the majority of his family (including his son). To facilitate this
22

23   move, Pretrial Services is respectfully requesting Special Conditions 3 and 17 (ECF# 30) be

24   deleted from Mr. Ross’ conditions of release. Special Conditions 3 and 17 provide:
25
            (3) “You are released to the third-party custody of Daiquari Ross;”
26
            (17) “You must participate in a cognitive behavioral therapy program as directed by the
27
     pretrial services officer. Such programs may include group sessions led by a counselor or
28
     participation in a program administered by the Pretrial Services office.”

                                                         1
              Case 2:18-cr-00266-WBS Document 136 Filed 09/24/20 Page 2 of 2


 1          Ms. Ross, who lives in Sacramento County, is Mr. Ross’ sister. (Ms. Ross is not moving
 2
     to North Carolina.) Mr. Ross is participating in Pretrial Service’s MRT program. Officer
 3
     Gaskins reports Mr. Ross is doing very well in the program and making significant, positive,
 4

 5
     progress.

 6          Because Mr. Ross will no longer be residing in the Eastern District of California, having
 7
     Ms. Ross “serve” as a Third Party Custodian (Special Condition 3) is impractical. Similarly, as
 8
     Mr. Ross will not be available to participate in the MRT program, it is Pretrial Services request
 9
     these requirements (Special Condition 3 and 17) be deleted.
10

11          Pretrial Services and counsel for the government were consulted regarding the requests

12   made herein and neither has an objection to this request.1 As such, Mr. Ross respectfully
13
     requests he be granted the relief sought herein by Pretrial Services.
14

15
     Dated: September 23, 2020                             Respectfully submitted,
16

17                                                         /S/ John R. Manning
                                                           John R. Manning
18                                                         Attorney for Defendant Darron Ross
19
     IT IS SO ORDERED
20

21   Dated: September 23, 2020
22

23

24

25

26

27   1
      Pretrial Services has advised the defendant is presently in compliance with his release
28   conditions and there have been no previous issues with the defendant and compliance with his
     release conditions.

                                                      2
